United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1809
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Hector Lizandro Rios-Ramirez,           *
also known as "Musico,"                 *      [UNPUBLISHED]
also known as "Oscar,"                  *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 19, 1999

                                  Filed: November 4, 1999
                                   ___________

Before BOWMAN, LAY, and BEAM, Circuit Judges.
                           ___________


PER CURIAM.

       Hector Lizandro Rios-Ramirez ("Rios-Ramirez") was charged in a four count
indictment. Count One charged him with conspiring to distribute cocaine from May 12
through May 19, 1998, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B); Counts Two
and Three charged him with distributing cocaine on May 12 and May 13, 1998, in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and Count Four charged him
with distributing cocaine on May 19, 1998, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(B). A jury trial was held.1 At trial Rios-Ramirez asserted an entrapment
defense, arguing that he was wrongfully induced by a government informant and that
he lacked the predisposition to engage in any of the illegal transactions. The trial court
instructed the jury on the entrapment defense. Rejecting this defense, the jury found
Rios-Ramirez guilty on all four counts. Rios-Ramirez was thereafter sentenced to a
term of seventy months imprisonment. The sole issue on appeal is the sufficiency of
the evidence for each of the four counts.

       The standard of review for sufficiency of the evidence is whether, in the light
most favorable to the government, and giving the government the benefit of all
reasonable inferences that may be drawn from the evidence, there is substantial
evidence to support the jury's verdict. United States v. Gaines, 969 F.2d 692, 696 (8th
Cir. 1992). We have carefully reviewed the record in this case and find that there is
substantial evidence that the government informant did not induce Rios-Ramirez to
commit the offenses and that there is substantial evidence supporting the government's
proof that Rios-Ramirez was predisposed to commit the charged offenses.
Additionally, the jury was instructed as to the entrapment defense and, after
deliberating and considering all of the evidence, properly rejected it. On the basis of
the record presented and the arguments made, we affirm the judgment of conviction.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Paul A. Magnuson, Chief Judge of the United States District
Court for the District of Minnesota, presiding.
                                           -2-